In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Ma-hon, J.), dated November 10, 1999, as granted that branch of the plaintiffs motion which was to find him in contempt for the willful failure to comply with a pendente lite order of the same court (Kutner, J.), dated June 24, 1996, and denied his cross motion to vacate an order of preclusion of the same court (Kutner, J.), dated September 16, 1996, entered upon his default in opposing it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant’s motion to vacate a prior order of preclusion was untimely since it was brought approximately three years after the order with notice of entry was served on him (see, *507CPLR 5015 [a]). In addition, the defendant failed to provide a reasonable excuse for the default (see, Blackman v Blackman, 131 AD2d 801; Spatz v Bajramoski, 214 AD2d 436).
The defendant’s remaining contentions are without merit. Altman, J. P., Goldstein, McGinity and Schmidt, JJ., concur.